Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8 and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claims 1 and 14 recite “an external transmitter of a cochlear implant consisting of a magnet, microphone, and sound processor”. The external transmitter of cochlear implants as known in the art contains additional component such as battery or power component to power the system for proper operation. It would be inoperable for an external transmitter of a cochlear implant to consisting of a magnet, microphone, and sound processor. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carey (2021/0059343).
Consider claim 14, Carey teaches a device, comprising: a pouch configured to couple to an external transmitter of a cochlear implant (par. 0026; “to create the one or more pockets 4 in which the CI transmitter may be ensconced”)  (interpreted as comprising) a magnet, microphone, and sound processor (par. 0007; external components of a cochlear implant are typically arranged in one of three formats: 3) An all-in-one speech processor, microphone, and magnetically attached transmitter); and a fastener or an adhesive (i.e., stitching/bond) configured to couple to the pouch and secure the pouch to a decorative shell (par. 0026; “The Bomber Style Headwear 10 includes one or more side panels 5, each side panel 5 comprising an external layer 5a and an internal layer 5b arranged such that the internal layer 5b and the external layer 5a are positioned and attached to create one or more pockets 4. Constructed of heavier, cold weather material such as wool or poly knit, fleece, woven or wind-barrier fiber, the external layer 5a of the one or more side panels 5 is attached to the internal layer 5b, using stitching, bonding, or similar methods known in the art, to create the one or more pockets 4 in which the CI transmitter may be ensconced”).
Consider claim 15, Carey teaches wherein the pouch is designed to be acoustically transparent (par. 0026; “the one or more side panels 5 may be constructed of alternative materials, including natural and synthetic fabrics known in the art” (i.e., acoustically transparent material)).
Consider claim 16, Carey teaches wherein the fastener comprises a hook and loop fastener (par. 0027; “the one or more access points 6 may include closure solutions, such as friction, hook-and-loop fasteners, buttons, snaps, hook and eye, zippers, any other closure solution known in the art, or any combination thereof”; par. 0037; “The adjustable strap 48 and the buckle slider 47 may be any adjustable closure mechanism known in the art”).
Consider claim 17, Carey teaches wherein the decorative shell includes a hole (i.e., access point 46) and the pouch is secured to the decorative shell in the area of the hole (par. 0035-0036).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carey (2021/0059343) in view of Mishra et al (2019/0374776) and further in view of Bordoley et al (2012/0143020).
Consider claim 1, Carey teaches a device, comprising: a pouch (i.e., pocket) configured to couple to an external transmitter of a cochlear implant (par. 0026; “to create the one or more pockets 4 in which the CI transmitter may be ensconced”) (interpreted as comprising) a magnet, microphone, and sound processor (par. 0007; external components of a cochlear implant are typically arranged in one of three formats: 3) An all-in-one speech processor, microphone, and magnetically attached transmitter); a plurality of straps (par. 0028; 0034; 0037); and a decorative shell (figs. 1-8; i.e., headwear) configured to couple to the plurality of straps and worn on a head of a wearer (figs. 1-8; par. 0028; 0034; 0037).
Carey teaches that the pocket/pouch formed on the side panels of the headwear. Carey also suggest that “the one or more access points 6 may include closure solutions, such as friction, hook-and-loop fasteners, buttons, snaps, hook and eye, zippers, any other closure solution known in the art, or any combination thereof”. Carey does not explicitly suggest wherein the pouch is configured to couple to at least one of the straps. In the same field of endeavor, Mishra et al teach a patient attachment device 70 comprise one or more elements configured to attach one or more external devices 500 and/or programmer 550 at one or more locations on or proximate the patient's skin, that are relatively close to one or more implantable devices 200/800 that have been implanted in the patient. Patient attachment device 70 can comprise a component selected from the group consisting of: belt; belt with pockets; belt with adhesive, adhesive; strap; strap with pockets; strap with adhesive shoulder strap; shoulder band; shirt; shirt with pockets; clothing; clothing with pockets; epidural electronics packaging; clip; bracelet; wrist band; wrist watch; anklet; ankle bracelet; knee strap; knee band; thigh strap; thigh band; necklace; hat; headband; collar; glasses; goggles; earpiece; behind-the-earpiece; and combinations of one or more of these (par. 0215). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Mishra et al into view of Carey and the result would have been predictable and resulted in providing the pocket/pouch attached to the strap instead of the side panel of the headwear in order to allow repositioning of external transmitter to various different locations, such as to improve patient comfort.
Furthermore, Carey and Mishra et al did not explicitly suggest wherein the plurality of straps comprises a first strap configured to wrap around a circumference of the head of the wearer, a second strap attached at a first end and a second end to the first strap, and a third strap movably coupled to the first strap and the second strap. In the same field of endeavor, Bordoley et al teach an EEG (electroencephalography) kit having a first strap configured to wrap around a circumference of the head of the wearer, a second strap attached at a first end and a second end to the first strap, and a third strap movably coupled to the first strap and the second strap (see Figs. 3-4). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the typical configuration of the medical headband of Bordoley et al into view of Mishra et al and Carey and the result would have been predictable and resulted in providing a more secure headband of the headwear in order to allow adjustable configuration to various patients to improve patient comfort as well as secure to the patient’s head.
Consider claim 2, Carey teaches wherein the decorative shell comprises an acoustically transparent material (par. 0035; “The Baseball Cap Style Headwear 40 includes one or more side panels 43, each side panel 43 comprising an external layer 43a and an internal layer 43b arranged such that the internal layer 43b and the external layer 43a are positioned and attached to create one or more pockets 44. Constructed of thinner, warm weather material such as natural or synthetic knit, woven or wind-barrier fiber…the one or more side panels 43 may be constructed of alternative materials, including natural and synthetic fabrics known in the art” (i.e., acoustically transparent material)).
Consider claim 3, Carey teaches wherein the pouch is made acoustically transparent by using silicone or a specially-designed material fabric (par. 0026; “the one or more side panels 5 may be constructed of alternative materials, including natural and synthetic fabrics known in the art” (i.e., acoustically transparent material)).
Consider claim 4, the combination inherently suggests wherein the pouch comprises an opening allowing the at least one strap to pass through the pouch (par. 0026 of Carey; “the one or more access points 6 may include closure solutions, such as friction, hook-and-loop fasteners, buttons, snaps, hook and eye, zippers, any other closure solution known in the art, or any combination thereof”).
Consider claim 5, Carey teaches further comprising: a retention strap (i.e., simple hook and loop) configured to secure the pouch to the at least one strap (par. 0026; “the one or more access points 6 may include closure solutions, such as friction, hook-and-loop fasteners, buttons, snaps, hook and eye, zippers, any other closure solution known in the art, or any combination thereof”).
Consider claim 6, Carey teaches wherein the pouch comprises a plurality of pouches (par. 0026; “One or more access points 6 are openings formed in each of the one or more side panels 5 to provide access to the one or more pockets 4 formed therein”).
Consider claim 8, while the combination does not explicitly suggest wherein the second strap is coupled to the pouch. However, the examiner takes an official notice that the location of the pouch/pocket is an obvious design choice as Mishra et al allow repositioning of external transmitter to various different locations to improve patient comfort. Therefore, the claim subject matter would have been obvious to a person having ordinary skills in the art before the effective filing date of the invention was made.
Consider claim 10, Bordoley et al teach wherein the third strap is coupled to the second strap at a first end using a tight-fitting loop allowing the third strap to slide with respect to the second strap (Fig. 3; par. 0219).
Consider claim 11, Bordoley et al teach wherein the third strap has a first slider to shorten the third strap and move the second strap (par. 0019-0021; 0219; “length-adjustment features to allow length adjustment of the headband 1502, such as to accommodate different head sizes--in addition to as an alternative to any stretching that can optionally be provided by the headband 1506. In an example, the length-adjustment features can include VELCRO hook-and-loop or other attachment tabs 1510 that can be positioned at desired locations along the headband 1506, such as to permit length adjustment of the headband 1506, e.g., by +/-3 inches, which can have a nominal length that is sized to fit most adult head sizes”).
Consider claim 12, Carey teaches wherein the decorative shell is a hat (Figs 1-8).
Consider claim 13, Carey teaches wherein the hat is adjustable to the head of the wearer (par. 0031; 0037; 0039).
Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive.
In response to applicant's argument on page 7 that the cited reference failed to teach the amended claim feature of a pouch configured to couple to an external transmitter of a cochlear implant consisting of a magnet, microphone, and sound processor. Accordingly, the added feature has been found as failing to comply with the enablement requirement (see above rejection under 35 U.S.C. 112).
Inn response to applicant argument on page 4 with respect to amended claim 14 that Carey does not define the CI transmitter as including a microphone and speech processor. Accordingly, the examiner respectfully disagrees with applicant assertion. Paragraph 0004-0007 clearly suggest that the external components of the cochlear transplant (CI transmitter) are ranged on one of the formats such as “an all-in-one speech processor, microphone, and magnetically attached transmitter”. Furthermore, applicant argue that Carey fails to render the currently amended claims as lacking novelty and is completely different than the fastener/adhesive, configured to couple to the pouch and secure the pouch to a decorative shell. Accordingly, the examiner respectfully disagrees. During patent examination, the pending claims are given their broadest reasonable interpretation consistent with the specification. In this case, Carey clearly teach the pouch (i.e., corresponding to pockets 4) for holding of the CI transmitter and the pocket is secured to the hat (i.e., decorative shell). Thus, Carey reasonable teaches the asserted claimed features. Furthermore, the amended feature to claim 14 is found as failing to comply with the enablement requirement (see above rejection under 35 U.S.C. 112).
In response to applicant argument with respect to claim 15 that Carey does not teach the pouch to be acoustically transparent. Accordingly, the examiner respectfully disagrees. “Acoustically transparent” in plain meaning means allow sound to pass through. Carey disclosed that the pockets are constructed of natural or synthetic fabric. Fabric is of acoustically invisible and does not block sound and therefore allow sound to pass through. Therefore, Carey teaches the claimed feature as presented.	In response to applicant argument that Carey teaching of hook and loop fastener is not the same as applicant “hook and loop fastener”. Accordingly, the examiner respectfully disagrees. During patent examination, the pending claims are given their broadest reasonable interpretation consistent with the specification. In this case, claim call for “hook and loop fastener” and Carey teaches “hook and loop fastener”. How and what intended use is irrelevant as nothing in the claim suggest otherwise. 
In response to applicant argument with respect to claim 17 that “Claim 17 currently reads: "the device of claim 14, wherein the decorative shell includes a hole and the pouch is secured to the decorative shell in the area of the hole." Given that the independent claim has been amended and is narrower in scope, the dependent claim must be too. Therefore, for reasons like that above, claim 17 is not taught by the prior art”. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Furthermore, paragraph 0035-0036 clearly disclose that the pockets are stitching, bonding or similar methods known in the art to the hat (decorative shell). Thus, reasonably teaches the claimed decorative shell (i.e., hat) includes a hole and the pouch is secured to the decorative shell in the area of the hole. Therefore, Carey reasonable teaches the claimed features as presented. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
September 12, 2022